Citation Nr: 0411525	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  99-15 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Service connection for bronchitis with bronchospasm 
(claimed as chronic obstructive pulmonary disease) as a 
result of gunshot wound to chest.

2.  Entitlement to an increased evaluation for conversion 
reaction with back pain, currently evaluated as 30 percent 
disabling.

[Whether a November 1970 decision by the Board of Veterans 
Appeals (Board) was clearly and unmistakably erroneous in 
denying entitlement to an evaluation in excess of 30 percent 
for the veteran's service-connected conversion reaction with 
back pain as well as a total disability rating based on 
individual unemployability (TDIU) with be the subject of a 
separate decision.]



REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney.

WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Assoicate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1945.

This matter is currently before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Phoenix Regional Office (RO), which denied the claims 
enumerated above.

Within the November 2002 decision, the Board denied the 
veteran's claims, but found that new and material evidence 
has been submitted since a prior Board decision had denied 
service connection for bronchitis with bronchospasm (claimed 
as chronic obstructive pulmonary disease) as a result of 
gunshot wound to chest.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court), and by 
October 2003 Order, following an October 2003 joint motion 
for remand, the Court remanded the case for further action.  
Service connection for bronchitis with bronchospasm (claimed 
as chronic obstructive pulmonary disease) as a result of 
gunshot wound to chest will be addressed on a de novo basis.

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  The veteran and his 
representative will be notified by VA if further action is 
required on his part.  


REMAND

The veteran alleges that he was not adequately apprised of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, he states that he was not fully 
apprised of his and VA's respective responsibilities as to 
obtaining and furnishing relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (as cited within the 
Board's November 2002 decision).  In September 2002, the 
Board did send the veteran a letter containing the above 
information under a provision that permitted the Board to 
conduct certain evidence development.  The Federal Circuit, 
however, invalidated this provision, after the Board issued 
this decision.  See Disabled American Veterans v. Secretary 
of Veterans' Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As 
such, an amended VCAA notice, including the veteran's and 
VA's respective responsibilities as to obtaining and 
furnishing evidence, must be sent to the veteran.

The veteran's service-connected conversion disorder with back 
pain was last comprehensively evaluated in September 1998.  
Thus, based on the veteran's contentions, a current medical 
examination in necessary in order to assess the present state 
of the veteran's disability.

To ensure full compliance with due process requirements, the 
case is REMANDED, via the Appeals Management Center, for the 
following development:

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claims on appeal.  The letter should 
include the following: (1) the evidence 
that is needed to substantiate the 
claims; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if 
any, to be provided by the claimant; and 
(4) a request by the VA that the claimant 
provide any evidence in the claimant's 
possession that pertains to these claims. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of conversion 
disorder with back pain.  All symptoms 
should be described in detail.  A 
rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2003).  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
indicated.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
________________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




